Citation Nr: 1822042	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression, to include as secondary to service-connected syncope, not otherwise specified (NOS).  

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression, NOS with anxious features, to include as secondary to service-connected syncope, NOS.

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected syncope, NOS.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.   

This appeal comes to the Board of Veterans' Appeals (Board) from December 2010 (syncope) and November 2012 (depression) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran filed a timely notice of disagreement (NOD) with the December 2010 rating decision which granted service connection for syncope and assigned a 10 percent evaluation; however a statement of the case (SOC) was not issued until September 2014.  The Veteran filed a timely VA Form 9.  As such, the claim is characterized as an increased initial evaluation for syncope, as reflected on the title page. 

The Board notes that the Veteran filed a timely NOD with the November 2012 rating decision which denied service connection for lung cancer, thus initiating an appeal; however, in a September 2013 statement in support of the claim, the Veteran's representative withdrew his appeal.  Therefore, the issue is not before the Board. 

The Veteran had a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that proceeding has been associated with the claims file.

As the record shows varying psychiatric diagnoses of depression, the claim of service connection for depression is recharacterized as acquired psychiatric disorder to encompass any psychiatric disorder shown however diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2012).

The issues of service connection for an acquired psychiatric disorder, increased initial evaluation for syncope, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for service connection for depression, to include as secondary to service-connected syncope, NOS was denied in an August 2011 unappealed decision; subsequently received evidence, including a November 2017 VA mental health treatment record noting an Axis I diagnosis of depression NOS with anxious features is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for depression, to include as secondary to service-connected syncope, NOS.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for depression, to include as secondary to service-connected syncope, NOS is reopened. 

REMAND

Acquired Psychiatric Disorder

The Veteran was afforded an August 2011 VA mental disorder examination and the report indicated that an Axis I diagnosis of depressive disorder secondary to service-connected syncope was not found and the examiner did not find evidence of another psychiatric disorder.  The examiner explained that he believed the Veteran had some symptoms of depression impairing his overall functioning.  The examiner further explained that the Veteran's depression symptoms were situationally related to his living environment and may also be related to his chronic drug abuse.

Thereafter, the record indicates that the Veteran has been assessed with an Axis I diagnosis of depression, NOS with anxious features.  See November 2017 VA mental health treatment record.

As such, a remand is warranted in order to afford the Veteran a VA examination to determine the nature and etiology of his acquired psychiatric disorder. 

Syncope

Service connection for syncope was granted in a December 2010 rating decision with an evaluation of 10 percent.  

The Veteran was afforded a December 2010 VA brain and spinal cord examination and the examiner opined that the Veteran's syncope spells are most likely either neurocardiogenic syncope or possibly from anxiety hyperventilation and these spells are at least as likely as not a continuation of those that he had in service.  

The Veteran was afforded an October 2012 VA seizure examination and the report indicated that the Veteran has never been diagnosed with a seizure disorder.  The report described the history of the Veteran's condition as syncope about one to two times per week with no bowel or bladder incontinence; no clonic or tonic activity; and no post ictle phase.  The report indicated that the Veteran did not have any findings, signs, or symptoms attributable to seizure disorder activity.  The report further indicated that the Veteran has never had epilepsy associated with a psychiatric disorder, psychoneurotic disorder, or personality disorder.  

The Veteran was afforded a July 2014 VA mental disorders examination and the report indicated that the Veteran had a diagnosis of somatic symptom disorder, persistent, severe with the diagnosis being the DSM-5 name for his service-connected syncope episodes.  The report indicated that the Veteran did not have more than one mental disorder diagnosed.  The report further noted that the Veteran's symptoms of depressed mood, anxiety, disturbances of motivation and mood, difficulty establishing and maintain effective work and social relationships, and difficulty adapting to stressful circumstance, including work or a work-like setting applied to the Veteran's diagnosed somatic symptom disorder, persistent, severe.

At his January 2018 Board hearing, the Veteran's representative testified that the Veteran experienced passing out and losing consciousness and asserted that his was not adequately considered under his current rating.  Moreover, the Veteran's representative testified that the VA examinations of record have suggested that the Veteran's syncope is part of his anxiety and his anxiety is part of his syncope, which warrants consideration of a higher rating based on his psychiatric symptoms. 

In light of the above, the Board finds that clarification is needed and remand is warranted in order to afford the Veteran a VA examination to determine the severity of his syncope, NOS.  

As the Veteran's claim for TDIU is inextricably intertwined with the current increased rating claim, the Board also remands the claim for entitlement to TDIU.

Updated VA treatment records should also be secured on remand. 




Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  After the above development has been completed, schedule the Veteran for a VA psychiatric disorders examination by an appropriate professional.  The claims file should be reviewed by the examiner in conjunction with the examination. 

The examiner should address the following:

(a) Identify all psychiatric disorders present, to include depression with anxious episodes.  If a diagnosis of a psychiatric disorder is not deemed appropriate, the examiner must specifically explain this finding in light of any previous diagnoses of record.  

(b) For any diagnosed psychiatric disorder, the examiner should specifically determine whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's diagnosed psychiatric disorder is related to his military service.  Please explain why or why not.

(c) For any diagnosed psychiatric disorder, the examiner should specifically determine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed psychiatric disorder is caused by the Veteran's service-connected syncope, NOS.  Please explain why or why not.

(d) For any diagnosed psychiatric disorder , the examiner should specifically determine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed psychiatric disorder was permanently worsened beyond normal progression (aggravated) by the Veteran's service-connected syncope, NOS.  Please explain why or why not.  If the examiner finds that the disability was aggravated by the service-connected disability, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

(e) Regardless of whether the Veteran has a diagnosed psychiatric disorder, the examiner should provide a full discussion of the Veteran's psychiatric symptoms, to include a discussion of any psychiatric symptoms associated with his service-connected syncope disability.  See December 2010, August 2011, October 2012, and July 2014 VA examination reports. 

An explanation must be provided for any opinion expressed.  All opinions provided must include a complete rationale and explanation of the basis for the opinion based upon review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to assess the severity of his service-connected syncope.  The entire claims file should be reviewed by the examiner.  The examiner is to conduct all indicated tests.

The examiner should provide an assessment as to the severity of the Veteran's service-connected syncope, to include whether the Veteran has at least two minor seizures in the last six months; or at least one major seizure in the last two years; or at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly; or an average of at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week; or an average of at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly; or an average of at least 1 major seizure per month over the last year.

A rationale should accompany all opinions expressed.

4.  After completing the above development to the extent possible, readjudicate the issues on appeal.  If any benefits remain denied, or are not granted in full, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


